By the Court.

Lumpkin, J.,
delivering the opinion.
By the Act of 1843, (Cobb’s Digest, 475) plaintiffs are authorized to dismiss their actions during the vacation of the Superior, Inferior, and other Courts, on the same terms they are now authorized to dismiss actions at the regular terms of said CourtsBrovided, That such dismissal shall be first entered on the docket by the Clerk of the Court in which said suit may be pending during the vacation of said Court.”
It is not denied but that all was done which the law requires to be done by the plaintiff in this case, but the Clerk, as he states, omitted to make the entry in his office as required by the statute. We think the Court was right in allowing the entry to be made nunc pro tunc.